Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 103 Rejections 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-11, 14-19 and 21 are rejected under 35 U.S.C. 103 as being obvious over Bae et al. (KR 2014/0017335- using the translation of KR 101982282 which is the equivalent of KR 2014/0017335) in view of Agzikara et al. (WO 2012062480).
Regarding claims 1 and 14, Bae et al. teach a fabric comprising a stretchable conductive yarn a core with conductive and elastic properties and a non-conductive core covering said sheath [0092 and 0094-0095]. The core includes first conductive elastic fibers and second fibers. The claimed electrical characteristics of the stretchable conductive portion are necessarily inherent to the fabric and yarn of Bae et al. given Bae et al. teach such a similar fabric made of such similar materials. Bae et al. teach the first and second fibers being combined and/or connect together in the core of the yarn. Bae et al. are silent regarding the claimed second fibers being less elastic and the function of the second less fibers. However, Agzikara et al. teach using second less elastic fibers to control the return movement of the first fibers with the first and second fibers being combined and/or connected together in the core of the yarn in such a way that the second fiber can act onto the first fiber when stretched and thus elongated to help the first fiber return to the initial length the first fiber had before being stretched with the fabric in order to yield a fabric with reduced stretch growth and improved stretch performance. It would have been obvious to one of ordinary skill in the art to use the second elastic fibers and function of the second elastic fibers of Agzikara et al. in Bae et al. in order to yield a fabric with reduced stretch growth and improved stretch performance and arrive at the claimed invention. It is noted that although Agzikara et al. do not teach using the first fiber in the conductive fiber of Bae et al., it would have been more than obvious to one of ordinary skill in the art to use the first fiber of Agzikara et al in the conductive fiber of Bae et al given the limited number of choices (the first fiber and second fiber of Bae et al.).
Regarding claim 2, the core includes a fiber formed of a conductive elastic material with conductive particles dispersed therein and the conductive elastic material thermoplastic elastomer or thermoplastic polyurethane. 
Regarding claim 4, the first and second fibers are mechanically co-extruded. 
Regarding claim 6, at least one of the first and second fibers includes conductive particle dispersed therein. 
Regarding claim 7, the first fibers comprise thermoplastic polyurethane with a conductive coating thereon and conductive particle therein [0055 and 0066-0067].
Regarding claim 8, the conductive particles comprise metal nanoparticles, carbon nanoparticles and the conductive nanoparticles are taught to be present 0.2-20% by weight and a further amount of metal nanoparticles are taught [0026-0027]. It would have been obvious to one of ordinary skill in the art to arrive at the claimed weight percent in order to affect yarn properties. 
Regarding claim 9, the non-conductive sheath comprises staple fibers including hemp, polyester (Polyethylene terephthalate) or nylon (polyamide6 or polyamide 66). 
Regarding claim 10, the core comprises one of the first conductive fibers or the second less elastic fibers including a conductive coating thereon. 
Regarding claim 11, Bae et al. teach the core comprises first and second fibers with the first conductive elastic fiber being an elastomer. Bae et al. and Agzikara et al. teach the second fiber can be polyester based copolymer. Bae et al. are silent regarding the polyester being textured. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the first fiber as an elastomer and the second fiber as polyester based copolymer including the polyester based copolymer being textured or both the elastomer and the polyester based copolymer being textured in order to affect the properties of the yarn and arrive at the claimed invention. 

Regarding claim 15, the core includes a plurality of fibers including a first fiber having a first elasticity and a second fiber having a second elasticity less than the first elasticity. The first and second fibers can be urethane and elastic polyester. 

Regarding claim 16, Bae et al. are silent regarding the claimed intermingling or twisting of the first and second fibers. However, it would have been obvious to one of ordinary skill in the art to intermingle or twist the first and second fibers as is known in the art and evidenced by WO 2012/062480. Further, as Agzikara et al. teach intermingling or twisting, it would have been obvious to one of ordinary skill in the art to use the intermingling or twisting of Agzikara et al. in Bae et al. in order to reduce fabric growth as taught by Agzikara et al. and arrive at the claimed invention. 
Regarding claim 17, the first and second fibers are coextruded. 
Regarding claim 18, Bae et al. are silent regarding the claimed denim. However, given Bae et al. teach using the fabric in clothing, it would have been obvious to one of ordinary skill in the art to use the fabric in any type of clothing, including denim. 
Regarding claim 19, the fabric is tailored into a garment [0097]. 
Regarding claim 21, the fabric is part of a garment. 

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (KR 101982282- using the translation of KR 101982282 which is the equivalent of KR 2014/0017335) in view of Agzikara et al. (WO 2012/062480) in view of Ferrell et al. (2007/0299325).
Regarding claims 20 and 22, The previous combination is silent regarding the claimed system. However, Farrell et al. teach a system comprising fabric and a  processor coupled to the stretchable portion of the fabric and the processor is adapted to detect body movements of a user wearing a garment including the fabric as a function of change in length or width of the stretchable conductive portion of the fabric due to stretching or bending of the stretchable conductive portion in order to capture and report information about the wearer. Farrell et al. teach the system may detect movement and therefore it would have been obvious to one of ordinary skill in the art to use the processor to adapt to monitor a number of steps a wearer takes or the speed at which the wearer walks or runs based on detected body movements. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the system of Farrell in the previous combination in order to capture and report information about the wearer of the garment and arrive at the claimed invention. 
Response to Arguments
Applicant's arguments filed  09/19/2022 have been fully considered but they are not persuasive. 
The previous 35 USC 112 rejections over the claims is withdrawn in light of Applicant’s amendments. 
Applicant argues the cited art does not teach the new limitations of the second fiber being less elastic. Newly cited art Agzikara et al. teaches the newly claimed limitations as set forth in the rejection above. Applicant is invited to amend the claims over the prior art to place them in condition for allowance. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789